39 F.3d 1187
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Pamela HEMBD, Plaintiff-Appellant,v.Donna SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-55713.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1994.*Decided Nov. 8, 1994.

Before:  WIGGINS, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
The Secretary's finding that Hembd was not under a disability, as defined by 42 U.S.C. Sec. 423(d)(1)(A), prior to June 30, 1979, is supported by substantial evidence in the record.  See AR 19-23;   Morgan v. Sullivan, 945 F.2d 1079, 1080-81 (9th Cir.1991) (per curiam).  The medical evidence does not support the conclusion that Hembd suffered from chronic fatigue syndrome in 1978, see AR 194-228, 332, 335, 359, and the Secretary was entitled to discredit Hembd's subjective allegations of pain, as the medical evidence does not establish an impairment reasonably likely to be the cause of that pain.   Drouin v. Sullivan, 966 F.2d 1255, 1258 (9th Cir.1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3